Order entered September 28, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-16-00739-CR
                                         No. 05-16-00793-CR

                               MIGUEL GONZALES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F15-59527-J, F15-59528-J

                                             ORDER
         The Court GRANTS appellant’s September 26, 2016 motion to supplement the clerk’s

record and his motion for extension of time to file appellant’s brief.

         We ORDER the Dallas County District Clerk to file a supplemental clerk’s record,

within FIFTEEN DAYS from the date of this order, that includes: (1) the jury charge in trial

cause no. F15-59527-J; (2) the final judgment in trial cause no. F15-59527-J; (3) the designation

of record in trial cause no. F15-59527-J; and (4) the letter to the court reporter requesting the

record in trial cause no. F15-59527-J.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS from the date of this

order.

                                                        /s/   ADA BROWN
                                                              JUSTICE